UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 7, 2013 Tutor Perini Corporation (Exact name of registrant as specified in its charter) Massachusetts 1-6314 04-1717070 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 15901 Olden Street, Sylmar, California 91342-1093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (818) 362-8391 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On March 7, 2013 Tutor Perini Corporation issued a press release discussing revenue and earnings guidance for its 2013 fiscal year. A copy of the press release announcing the guidance is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Press Release of Tutor Perini Corporation dated March 7, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tutor Perini Corporation Dated: March 7, 2013 By: /s/Michael J. Kershaw Michael J. Kershaw Executive Vice President and Chief Financial Officer
